Name: Commission Regulation (EEC) No 3969/87 of 22 December 1987 fixing the refunds applicable for January 1988 to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 87 Official Journal of the European Communities No L 371 /59 COMMISSION REGULATION (EEC) No 3969/87 of 22 December 1987 fixing the refunds applicable for January 1988 to cereal and rice sector products supplied as Community and national food aid 1906/87 (8), lay down specific criteria to be taken into account for calculating the refunds on cereals and on products processed from cereals ; whereas specific criteria applying in the case of wheat flours are set out in Article 4 of Regulation (EEC) No 2746/75 ; Whereas the specific criteria to be used for calculating the export refund on rice are set out in Article 3 of Council Regulation (EEC) No 1431 /76 (9) ; Whereas the refunds fixed by this Regulation are appli ­ cable without any variations, for all destinations ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/ 87 (10), the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was established by Regulation (EEC) No 3846/87 (") ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For Community and national food aid operations the refunds applicable for January 1988 to cereals and rice sector products shall be as set out in the Annex. Article 2 The refunds fixed in this Regulation shall not be regarded as refunds varying according to destination . Article 3 This Regulation shall enter into force on 1 January 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/73 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/87 (2), and in particular the fourth subparagraph of Article 1 6 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3877/87 (4), and in particular Article 1 1 (2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricul ­ tural products as food aid (*) lays down that the portion of the expenditure corresponding to the export refunds on the products in question fixed under Community rules is to be charged to the European Agricultural Guidance and Guarantee Fund, Guarantee Section ; Whereas in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of Community participation in the financing of national food aid actions, the level of the refunds granted for these actions should be determined ; Whereas the general and implementing rules provided for in Article 16 of Regulation (EEC) No 2727/75 and in Article 17 of Regulation (EEC) No 1418/76 on export refunds are applicable mutatis mutandis to the above ­ mentioned operations ; Whereas Article 3 of Council Regulation (EEC) No 2746/75 (6) and Article 6 of Council Regulation (EEC) No 2744/75 P), as last amended by Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (&gt;) OJ No L 370, 30 . 12. 1987. h) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 365, 24. 12. 1987, p. 1 . (*) OJ No L 288 , 25. 10 . 1974, p. 1 . Is) OJ No L 281 , 1 . 11 . 1975, p. 78 . n OJ No L 281 , 1 . 11 . 1975, p. 65 . (8) OJ No L 182, 3 . 7. 1987, p . 49 . 0 OJ No L 166, 25. 6 . 1976, p. 36. H OJ No L 256, 7 . 9 . 1987, p. 1 . (") OJ No L 366, 24. 12. 1987, p . l f No L 371 /60 Official Journal of the European Communities 30 . 12. 87 ANNEX to the Commission Regulation of 22 December 1987 fixing the refunds applicable for January 1988 to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) Product code Refund 1001 10 90 000 162,58 1001 90 99 000 105,00 1002 00 00 000 25,00 1003 00 90 000 105,00 1004 00 90 000  1005 90 00 000 105,00 1006 20 10 000 234,96 1006 20 90 000 234,96 1006 30 11 000  1006 30 19 000  1006 30 91 000 293,70 1006 30 99 900 328,94 1006 40 00 000  1007 00 90 000 105,00 1101 00 00 130 151,00 1102 20 10 100 177,21 1102 90 10 100 190,95 1102 30 00 000  1103 11 10 500 252,00 1103 11 90 100 168,00 1103 13 19 100 227,84 1103 14 00 000  1104 12 90 100 256,42 1104 21 50 100 254,60